Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
KATHRYN FORKERT,                                     )                      No. 08-05-00309-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        41st District Court
)
THE STATE OF TEXAS,                                   )                   of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 20020D03174)

O P I N I O N

            Kathryn Forkert appeals from an order denying Appellant’s request to be provided with a free
appellate record.  In her sole issue on appeal, Appellant asserts that the trial court abused its
discretion by denying her the appellate record free of charge.  The State has filed a brief stating that
Appellant made a prima facie showing of indigency which the State failed to rebut.  The State joins
in Appellant’s prayer that the trial court’s order be reversed.  Given the State’s confession of error,
we sustain Issue One and reverse the order of the trial court denying Appellant’s motion for a free
record.  The cause is remanded to the trial court with instructions to cause the appellate record to be
prepared at county expense.

March 23, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice
Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)